Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Analysis – 35 USC § 101

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal register (Vol. 84 No.4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent eligible. In particular, in the prong 1 analysis claims 1, 9 and 17 do not contain an abstract idea.  Further even if they were interpreted to have an abstract idea they claim the practical application of improvement performance of geo-steering process under prong 2 analysis. Thus claims 1, 9 and 17 are deemed patent eligible under 35 USC 101.  Claims 2-8, 10-16 and 18-20 are dependent claims of claims 1, 9 and 17 are directed to the practical application of the parent claim and are also patent eligible under 35 USC 101.   

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, Donderici (Pub.20160223704) discloses a system for appraising resistivity inversion performance in geo-steering, comprising: a logging tool (Fig.1, 140, logging tool);

     a formation evaluation system coupled to acquire data representing the signals, the formation evaluation system configured to perform an inversion process using the data and a model that is derived from the data (Fig.1, para [0014]-[0018], [0021] and [0024]-[0025]).

Chen (WO 2016-089406) discloses an inversion appraisal application residing in the formation evaluation system, the inversion appraisal application operable to perform an eigenvalue decomposition on the data and the model, use a result of the eigenvalue decomposition to perform an analysis of the inversion process, and provide at least one inversion quality indicator for the inversion process based on the analysis (para [0014] and [0017]).

Wu (WO2015/038099) disclose acquire data from a plurality of data channels (Fig. 7, # 810, Figs 1,2A and 2B, Page 7, lines 23-35, MCI tool, can be operated at multiple frequencies, e.g., channels) wherein the formation evaluation system is further configured to automatically select which data channels from a plurality of data channels (Fig.6, # 640, Page 8, line 320, Page 9, line 1) to be used for subsequent inversions in response to the at least one inversion quality indicator exceeding an inversion quality threshold (Page 14, lines 20-23),

     wherein the formation evaluation system is operable to apply the final model to determine an optimal drilling parameter for the geo-steering (Page 14, lines 3-10).
    The prior art does not identify, anticipate or make obvious a need for further model refinement as claimed: receive an input from a user selecting certain data from the acquired data to use for the inversion appraisal application in subsequent inversions, and update the model using the data selected by the user to derive a final model.  Thus there is no identified benefit to perform this further model optimization other than hindsight teaching from the instant application to combine with further art.

Regarding Claim 9, Donderici discloses a method of appraising resistivity inversion performance in geo-steering, comprising:
   acquiring data representing formation resistivity along a portion of a well path; performing an inversion process using the data and a model that is derived from the data (Fig. 1, para [0014]-[0018], [0021], [0024]-[0025]).

Chen discloses performing an eigenvalue decomposition on the data and the model;
performing an analysis of the inversion process using a result of the eigenvalue decomposition; and
providing at least one inversion quality indicator for the inversion process based on the analysis (para [0014] and [0017]).
Wu disclose acquiring data from a plurality of data channels; automatically select which data channels from the plurality of data channels (Page 8, line 32-Page 9, line 1, where at 640, optimal frequency channels are selected for output results and further processing) to be used for subsequent inversions in response to the at least one inversion quality indicator exceeding an inversion quality threshold (Page 14, lines 20-23); and
    acquire data from the selected data channels (Page 6, lines 16-21, Fig.3); and 
applying the final model to determine an optimal drilling parameter for the geo-steering (Page 14, lines 3-10).
    The prior art does not identify, anticipate or make obvious a need for further model refinement as claimed receiving an input from a user selecting certain data from the acquired data to use in subsequent inversions; updating the model using the data selected by the user to derive a final model.  Thus there is no identified benefit to perform this further model optimization other than hindsight teaching from the instant application to combine with further art.
Claim 17 comprise the similar limitations of claims 1 and 9.
    The prior art does not identify, anticipate or make obvious a need for further model refinement as claimed receive an input from a user selecting certain data from the acquired data to use in subsequent inversions; update the model using the data selected by the user to derive a final model.  Thus there is no identified benefit to perform this further model optimization other than hindsight teaching from the instant application to combine with further art.

2-8, 10-16 and 18-20 are allowed due to their dependency on claims 1, 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857